                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                      CR 18-93-GF-BMM

                     Plaintiff,
        vs.

 GAVIN TYRONE SUTHERLAND,

                     Defendant.

      On October 15, 2018, the undersigned granted Defendant, Gavin Sutherland’s

(Sutherland) Motion for a Psychiatric Exam (Doc. 8). On January 10, 2019, the Court

received notice from I. Jacquez, Warden, Federal Detention Center, SeaTac, where

Sutherland is being evaluated, requesting a 30 day extension of the evaluation.

      Accordingly, IT IS ORDERED that the extension of the evaluation of

Sutherland is GRANTED. The final report submitted to the Court no later than

February 10, 2019.



      DATED this 30th day of January, 2019.
